Citation Nr: 9918075	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-14 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) in 
the Army National Guard for more than 20 years; his service 
ended in May 1992.

In June 1995, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, denied the 
veteran's claim for service connection for residuals of a low 
back injury.  He timely appealed the RO's decision to the 
Board of Veterans' Appeals (Board).

In his March 1996 Substantive Appeal (on VA Form 9, Appeal to 
the Board), the veteran requested a hearing at the RO before 
a traveling Member of the Board (i.e., a Travel Board 
hearing).  He reiterated his request for a Travel Board 
hearing in a written statement that was received at the RO in 
February 1997.  The RO thereafter scheduled his hearing for 
June 1997, but he contacted the RO prior to the hearing and 
canceled it because of illness.  He asked that his hearing be 
rescheduled for a later date.  The RO rescheduled his hearing 
for September 1997, but he failed to report.  Thus, the Board 
deems his request for a hearing withdrawn.  See 38 C.F.R. 
§ 20.704 (1998).


FINDINGS OF FACT

1.  In July 1988, while on active duty for training, the 
veteran sustained an injury to his low back; he received 
ongoing treatment for his low back for several months after 
the incident, during which time he was assigned a limited 
duty profile and temporary incapacitation pay due to the 
severity of his trauma.

2.  In July 1992, shortly after retiring from active duty for 
training, the veteran reinjured his low back at his civilian 
job; he reportedly has not worked since.

3.  There is medical evidence of record suggesting the 
existence of a relationship between the veteran's current low 
back symptoms and his in-service back injury.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in his favor, the 
veteran's low back injury was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1988, while on active duty for training, the veteran 
sustained an injury to his low back (records concerning the 
incident initially note only an injury to his left groin, in 
the form of a "pulled muscle;" however, beginning in 
October 1988, he started to complain of pain in his low back, 
also as a residual of the trauma).  He continued to receive 
ongoing treatment for his low back for several more months, 
during which time he was assigned a limited duty profile and 
temporary incapacitation pay due to his persisting complaints 
and physical impairment.  His doctors diagnosed mechanical 
low back pain with possible sciatica (radiculopathy) 
affecting his lower extremities secondary to an acute muscle 
strain sustained in the incident of trauma.  He also was 
scheduled to go before a Medical Evaluation Board (MEB) to 
determine whether he was physically fit to continue on active 
duty for training, but one of his treating physicians 
summarily concluded that such an evaluation was not warranted 
(hinting that the veteran might be malingering).  
Nonetheless, he eventually received a change in his military 
occupational specialty (MOS) to better accommodate his level 
of impairment.  He retired from National Guard service in May 
1992.

In July 1992, the veteran reinjured his low back at his 
civilian job; he reportedly has not worked since and, as a 
result, was awarded disability benefits and/or Supplemental 
Security Income (SSI) by the Social Security Administration 
(SSA).  Shortly after that injury, he started to receive 
treatment again for his low back, complaining of recurring 
pain and occasional radiation of the pain into his lower 
extremities.  His treatment went on for several months and 
extended well into 1993.  His doctors ultimately were unable 
to determine an organic cause for his pain, noting that the 
majority of the relevant clinical findings were unremarkable, 
including the results of X-ray studies and bone and computed 
tomography (CT) scans.  They hinted that he might be somewhat 
exaggerating the severity of his symptoms, but also 
acknowledged, just the same, that he may very well have been 
experiencing the pain that he alleged.  They diagnosed muscle 
strain (sprain).

In January 1995, the veteran filed a claim for service 
connection for residuals of the low back injury he sustained 
while on active duty for training.  He underwent VA 
orthopedic and neurological examinations in May 1995 in 
connection with his claim.  The examiners diagnosed low back 
(lumbar) strain.  One of them also indicated that it is 
"conceivable" that the injury the veteran sustained in 
July 1992, at his civilian job, was actually a reinjury of an 
earlier strain, presumably referring to the incident in 
service, and that he continues to experience chronic, 
recurring pain and muscle spasms as a result of that trauma.  
The examiners went on to note that there was no evidence of 
neurological deficit or of a ruptured intervertebral disc, 
and that X-rays of the veteran's low back were negative as 
well.

The veteran alleges that, although he sustained the injury to 
his back in July 1992, shortly after retiring from active 
duty for training in the National Guard, the symptoms 
(recurring pain, muscle spasms, etc.) currently affecting his 
low back are not a residual of that incident, but rather, are 
a residual of the trauma that he sustained to his low back 
during service.  The Board agrees that it is just as likely 
as not a possibility and, therefore, must grant the claim.

Service connection may be granted for disability due to an 
injury or a disease that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Even though the veteran initially complained of pain in his 
left groin, as opposed to his low back, after the incident in 
service, this quickly changed, and he began to complain of 
discomfort in his low back related to the prior injury.  Not 
only that, but his complaints persisted, virtually for the 
remainder of the time that he was active duty for training, 
until his retirement in May 1992.  Moreover, although at 
least some of his doctors suspected that he may have been 
malingering, the fact remains that he was assigned a limited 
duty profile that lasted for quite sometime, and he received 
temporary incapacitation pay as a result of his physical 
impairment.  He also ultimately had to change his MOS because 
he was unable to perform the responsibilities required of him 
in his former position, and his status remained the same 
until his service ended.  As support for his claim, one of 
his commanding officers submitted a statement on his behalf 
attesting to the commendable character of his service and 
proclaiming that his injury was, in fact, real, and that he 
actually does have residuals from it.  One of his service 
comrades also submitted a similar statement.  When this 
evidence is considered in conjunction with the statements 
made by the VA physicians who examined the veteran after 
service, in May 1995, there is a plausible basis for granting 
service connection because, not only is there probative 
evidence of an injury to the low back in service, but there 
also is a medical opinion relating the current low back 
symptoms to that injury, as opposed to the injury that 
occurred shortly after service.  Consequently, with 
resolution of all reasonable doubt in the veteran's favor, 
service connection is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Hampton v. Gober, 10 Vet. App. 481, 482 (1997); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).












ORDER

The claim for service connection for residuals of a low back 
injury is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

